                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                            CENTRAL DIVISION - LEXINGTON

UNITED STATES OF AMERICA,                                  CRIMINAL NO. 5:19-67-KKC
      Plaintiff,

V.                                                                    ORDER

MONICA MARTENS,
      Defendant.



                                             *** *** ***

       This matter was referred to Magistrate Judge A. Matthew Stinnett for the purposes of

conducting rearraignment proceedings for the above Defendant. The Magistrate Judge has filed a

Recommendation that the Court accept the Defendant's guilty plea and that the Defendant be

adjudged guilty of Count 1 of the Indictment. [DE 29.] No objections have been filed and, having

reviewed the record, the Court finds that the Magistrate Judge satisfied all requirements of Federal

Rule of Criminal Procedure 11 and the United States Constitution.

       Accordingly, the Court hereby ADOPTS the Magistrate Judge’s Recommendation. [DE

29.] The Court ACCEPTS the Defendant's plea of guilty and enters a finding of guilty for the

Defendant as to Count 1 of the Indictment.

       Dated July 26, 2019.
